


Exhibit 10.16.3






WAIVER


THIS WAIVER (this “Waiver”) dated as of March 6, 2014 is by and between
Cumberland Pharmaceuticals Inc., a Tennessee corporation (the “Borrower”), and
Bank of America, N.A. (the “Bank”).


W I T N E S S E T H:


WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Fifth Amended and Restated Loan Agreement (as amended, modified and
supplemented from time to time, the “Loan Agreement”) dated as of August 2, 2011
between the Borrower and the Bank; and
    
WHEREAS, the Borrower has requested certain waivers to the Loan Agreement and
the Bank has agreed to the requested waivers on the terms and conditions set
forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meaning specified in the Loan Agreement.


2.    Waiver. The Bank waives any default arising solely from the Borrower’s
failure to comply with (a) the financial covenant set forth in Section 8.4 of
the Loan Agreement (Interest Coverage Ratio) as of the end of fiscal period
ending December 31, 2013 and (b) Section 10.15 of the Loan Agreement resulting
from the acquisition by A.J. Kazimi prior to the date hereof of stock of the
Borrower which acquisition resulted in A.J. Kazimi having beneficial ownership
or control, directly or indirectly, of thirty-one percent (31%) of the common or
other voting stock of the Borrower. Each of the foregoing waivers is a one-time
waiver and applies only to the specified circumstance and does not modify or
otherwise affect the Borrower’s obligations to comply with such provisions of
the Loan Agreement or any other provision of the Loan Agreement in any other
instance. In consideration of such waiver, the Borrower and the Bank agree that
notwithstanding anything in the Loan Agreement to the contrary, any request to
advance credit under the Facilities on and after the date hereof shall be in the
sole and absolute discretion of the Bank and may be made under such terms and
conditions as the Bank may in its sole and absolute discretion deem appropriate.
The making of any advance of credit shall in no way represent a commitment by
Bank to make any further or additional advances of credit.


3.    Conditions Precedent. This Waiver shall be effective as of the date hereof
upon receipt by the Bank of this Waiver executed by the Borrower.


4.    Release. In consideration of the Bank’s willingness to enter into this
Waiver, the Borrower hereby releases and forever discharges the Bank and each of
the Bank’s predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which the
Borrower may have or claim to have against any of the Bank Group.


5.    No Other Changes. Except as expressly modified hereby, all of the terms of
the Loan Documents remain in full force and effect.


6.    Waiver as a Loan Document; Representations and Warranties.


(a)    This Waiver is a “Loan Document”.



--------------------------------------------------------------------------------






(b)    The Borrower hereby represents and warrants to Bank that as of the date
hereof (i) the representations and warranties of the Borrower and each other
Obligor contained in the Loan Documents, or which are contained in any document
furnished at any time under or in connection therewith, are true and correct on
and as of the date hereof and (ii) no event of default exists under any of the
Loan Documents.


7.    Reaffirmation of Obligations. The Borrower (i) acknowledges and consents
to all of the terms and conditions of this Waiver, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Waiver and all
documents executed in connection herewith do not operate to reduce or discharge
the Borrower’s obligations under the Loan Documents.


8.     Reaffirmation of Security Interests. The Borrower (i) affirms that each
of the security interests and liens granted in or pursuant to the Loan Documents
are valid and subsisting and (ii) agrees that this Waiver shall in no manner
impair or otherwise adversely effect any of the security interests and liens
granted in or pursuant to the Loan Documents.


9.     Counterparts; Delivery. This Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Waiver to produce
or account for more than one such counterpart. Delivery of an executed
counterpart of this Waiver by facsimile or other electronic imaging means shall
be effective as an original.


10.    Governing Law. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of Tennessee.


[Signature Pages Follow]



















--------------------------------------------------------------------------------


















IN WITNESS WHEREOF, each of the parties hereto has caused this Waiver to be duly
executed and delivered as of the date first above written.


BORROWER:
CUMBERLAND PHARMACEUTICALS INC.,

a Tennessee corporation
By:
/s/ Rick S. Greene
Name:
Rick S. Greene
Title:
VP & CFO







BANK:                     BANK OF AMERICA, N.A.
                
    
By:
/s/ H. Hope Walker
Name:
H. Hope Walker
Title:
V.P






--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
OF OBLIGORS




Each of the undersigned Obligors, hereby (i) acknowledges and consents to all of
the terms and conditions of this Waiver, (ii) affirms all of its obligations
under the Loan Documents to which it is a party, (iii) agrees that this Waiver
and all documents executed in connection herewith do not operate to reduce or
discharge such Obligor’s obligations under the Loan Documents to which it is a
party, (iv) affirms that each of the security interests and liens granted in or
pursuant to the Loan Documents are valid and subsisting and (v) agrees that this
Waiver shall in no manner impair or otherwise adversely effect any of the
security interests and liens granted in or pursuant to the Loan Documents.
(Capitalized terms used herein shall have the meanings specified in the
foregoing Waiver.)


Although each of the undersigned has been informed of the terms of the Waiver,
each understands and agrees that the Bank has no duty to so notify it or any
other Obligor or to seek this or any future acknowledgment, consent or
reaffirmation, and nothing contained herein shall create or imply any such duty
as to any transactions, past or future.


Dated as of the first date list above.




OBLIGORS:
CUMBERLAND PHARMA SALES CORP.,

a Tennessee corporation
CUMBERLAND EMERGING TECHNOLOGIES, INC.,
a Tennessee corporation        
By:
/s/ Rick S. Greene
Name:
Rick S. Greene
Title:
VP & CFO








